DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 4/8/2020.  Since the initial filing, no claims have been added, amended or cancelled.  Thus, claims 1-10 are pending in the application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the glove, vest and mask embodiments of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Claim 1: bullet points should have parentheses not periods
Claim 7: bullet points should have parentheses not periods
Claim 7: bullet iii ends with a period that should be a semicolon
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inflatable chamber" in bullet ii.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one independent inflatable chamber” to overcome this rejection.
Claim 1 recites the limitation "the inflating pressure" in bullet iii.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an inflating pressure” to overcome this rejection.
Claim 1 recites the limitation "the inflatable chambers" in bullet iii.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one independent inflatable chamber” to overcome this rejection.

Claim 3 recites the limitation "the inflatable garment chambers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “the at least one inflatable chambers” to overcome this rejection.
Claim 3 recites the limitation "the volumetric comparator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  This limitation is introduced in claim 2, not in claim 1 from which claim 3 depends.  Examiner suggests either changing the dependency of claim 3 or changing “the volumetric comparator” to “a volumetric comparator” to overcome this rejection.  For the purpose of examination, claim 3 has been taken to depend form claim 2.
Claim 3 recites the limitation "the volumetric evolution" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “a volumetric evolution” to overcome this rejection.
Claim 3 recites the limitation “a plurality of chambers” in line 5.  It is unclear if this “plurality” is intended to be the same as “a plurality” as introduced in line 2 of claim 3 or a new plurality.  For the purpose of examination, the pluralities have been taken to be the same.
Claim 4 recites the limitation "the distal areas" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “distal areas” to overcome this rejection.
Claim 6 recites the limitation "the inflating fluid" in 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests changing to “an inflating fluid” to overcome this rejection.
All dependent claims inherit the rejections of the preceding claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar (US 2021/0275386) in view of Wright (US 2014/0052028).
In regards to claim 1, Ravikumar discloses an intermittent compression system for veno-lymphatic care of at least one limb of a person to be treated (abstract, paragraph 45) comprising: i) an inelastic inflatable garment (wrap 12 is non-elastic, paragraph 109 line 1-2) comprising at least one independent inflatable chamber (bladder 22, paragraph 106 line 12); ii) an inflator, in fluid communication with the inflatable chamber (pump 30 connected to bladder 22 by tubing 26, paragraph 106 line 21-23); iii) at least one pressure regulator, to control the inflating pressure of the inflatable chambers (paragraph 191 line 13-15).
Ravikumar does not discloses wherein the system comprises at least one flowmeter adapted to be in fluid communication with at least one of the garment chambers.
However, Wright teaches wherein the system comprises at least one flowmeter (flow sensor 150a-N), adapted to be in fluid communication with at least one of the garment chambers (paragraph 32 line 2-3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravikumar wherein the system comprises at least one flowmeter adapted to be in fluid communication with at least one of the garment chambers as taught by Wright as this would allow the system to monitor the volume in and out 
In regards to claim 2, Ravikumar in view of Wright teaches the device of claim 1.
Ravikumar does not disclose a volumetric comparator designed to calculate an inflating air volume difference required to reach a target pressure between two cycles to be compared.
However, Wright teaches a volumetric comparator designed to calculate an inflating air volume difference required to reach a target pressure between two cycles to be compared (paragraph 27 and 78).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravikumar to have a volumetric comparator designed to calculate an inflating air volume difference required to reach a target pressure between two cycles to be compared as taught by Wright as this would allow the device to check measurements between cycles in order to maintain consistency (Wright: paragraph 78 line 20-22).
In regards to claim 3, Ravikumar in view of Wright teaches the device of claim 2.
Ravikumar does not disclose wherein the garment comprises a plurality of juxtaposed independent chambers connected on one hand to the inflator and, on the other hand, to each of the inflatable garment chambers and wherein the volumetric comparator is designed to calculate and indicate the volume evolution for a plurality of chambers.
However, Wright teaches wherein the garment comprises a plurality of juxtaposed independent chambers (cells 210) connected on one hand to the inflator and, on the other hand, to each of the inflatable garment chambers (Fig 2 and paragraph 53) and wherein the volumetric comparator is designed to calculate and indicate the volume evolution for a plurality of chambers (paragraph 78).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravikumar wherein the garment 
In regards to claim 5, Ravikumar in view of Wright teaches the device of claim 1 and Ravikumar further discloses wherein the inflatable garment is a legging (Fig 1). 
Ravikumar does not disclose wherein the garment is a boot or a show.
However, Wright teaches wherein the garment is a boot, or a shoe (paragraph 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravikumar wherein the garment is a boot or a shoe as taught by Wright as this would allow treatment to extend the full length of the leg and over the ankle and foot if required by the needs of the patient.
In regards to claim 6, Ravikumar in view of Wright teaches the device of claim 1 and Ravikumar further discloses wherein the inflating fluid is air (paragraph 39).
While Ravikumar does not disclose wherein the inflator is a compressor, it does teach that any known inflation source may be use to inflate the device (paragraph 39 and 124).  Further, Wright teaches wherein it is known that the inflator is a compressor (paragraph 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravikumar wherein the inflator is a compressor as taught by Wright as this is a known and commonly used means by which to inflate a compression device (Wright: paragraph 4).
In regards to claim 7, Ravikumar in view of Wright teaches the system as described in claim 1.  
Ravikumar does not disclose a method of inflating the system comprising the following steps: i) a step during which at least one chamber of the inflatable garment is inflated at a target 
However, Wright teaches a method of inflating for the intermittent compression system comprising the following steps: i) a step during which at least one chamber of the inflatable garment is inflated at a target inflating pressure with the inflator (paragraph 67); ii) a step during which the fluidic volume required to reach the target pressure within the chamber is measured with the flowmeter (paragraph 70-71); iii) a step during which the chamber is deflated by evacuation of the inflating fluid (paragraph 75); iv) a further step during which the chamber is inflated at a target inflating pressure with the inflator; v) a step during which the fluidic volume required to reach the target pressure within the chamber is measured with the flowmeter; vi) a stage during which the values of the fluidic volumes required to reach the target pressure are compared with the volumetric comparator (paragraph 77-78).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ravikumar to have a method of inflating the system comprising the following steps: i) a step during which at least one chamber of the inflatable garment is inflated at a target inflating pressure with the inflator; ii) a step during which the fluidic volume required to reach the target pressure within the chamber is measured with the flowmeter; iii) a step during which the chamber is deflated by evacuation of the inflating fluid; iv) a further step during which the chamber is inflated at a target inflating pressure with the inflator; v) a step during which the fluidic volume required to reach the target pressure within the chamber is measured with the flowmeter; vi) a stage during which the values of the fluidic 
In regards to claim 8, Ravikumar in view of Wright teaches the method of claim 7 and Wright further teaches wherein the comparison between the values of inflating air volumes is carried out between two or more successive cycles (paragraph 78).
In regards to claim 9, Ravikumar in view of Wright teaches the method of claim 7 and Wright further teaches wherein the comparison between the values of inflating air volumes is carried out between two or more compression system operating periods (paragraph 78).
In regards to claim 10, Ravikumar in view of Wright teaches the method of claim 7 and Wright further teaches further comprising a step during which the volumetric comparator calculates the volume evolution for a plurality of chambers (paragraph 78).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravikumar (US 2021/0275386) in view of Wright (US 2014/0052028), hereafter referred to as Wright-028, as applied above and in further view of Wright (US 2013/0237889), hereafter referred to as Wright-889.
In regards to claim 4, Ravikumar in view of Wright-028 teaches the device of claim 1.
While Wright-028 teaches that reduction of limb size indicates effective treatment (paragraph 24), it does not teach a calculator designed to determine compression values and/or an intermittent inflating cycle that allows a volume reduction of at least the distal areas of the limb treated with the garment.
However, Wright-889 teaches a calculator (controller 145)) designed to determine compression values and/or an intermittent inflating cycle that allows a volume reduction of at least the distal areas of the limb treated with the garment (paragraph 26 line 25-30 and paragraph 70 line 9-11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785